RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2819-19
                                                                    A-2820-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

L.M.D. and C.F.S.,

     Defendants-Appellants,
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF K.B.S.
and C.S., minors.
_________________________

                    Submitted May 5, 2021 – Decided July 7, 2021

                    Before Judges Ostrer, Vernoia and Enright.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Essex County, Docket
                    No. FG-07-0031-20.
            Joseph E. Krakora, Public Defender, attorney for
            appellant L.M.D. (Beth Anne Hahn, Designated
            Counsel, on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant C.F.S. (Dianne Glenn, Designated Counsel,
            on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Donna Arons, Assistant Attorney General,
            of counsel; Salima E. Burke, Deputy Attorney General,
            on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Melissa R. Vance,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      In these consolidated appeals, defendants L.M.D. (Laura) and C.F.S.

(Carl) appeal from a Family Part judgment terminating their parental rights to

their two daughters, K.B.S. (Kira), age four, and C.S. (Cara), age two. 1

Defendants contend the court erred by finding the Division of Child Protection

and Permanency (the Division) presented clear and convincing evidence

satisfying each prong of the best-interests-of-the-child standard embodied in

N.J.S.A. 30:4C-15.1(a). Laura also argues the court erred by relying on hearsay


1
  We employ initials and pseudonyms to protect the privacy of the parties and
for ease of reference. R. 1:38-3(d)(12).

                                      2                                  A-2819-19
embedded in a Division caseworker's investigative summary that was admitted

into evidence without objection and with defendants' consent. Unconvinced by

defendants' respective contentions, we affirm.

                                       I.

                                       A.

      Kira was born prematurely to defendants in December 2016 and was

discharged from the hospital on March 26, 2017. On June 26, 2017, the Division

received a referral that Kira was taken via ambulance to Newark Beth Israel

Medical Center (BIMC) with "seizure-like" symptoms. BIMC concluded Kira

suffered from "bilateral acute subdural and subarachnoid hemorrhages," retinal

hemorrhages, and a "healing nondisplaced [humerus] fracture."

      Carl informed a Division investigator that shortly after defendants and

Kira had arrived home on the evening of June 25, "he observed" Kira on the bed

"shaking her head and . . . saliva [was] running down her head." He said "he

thought [she] was choking," so he "patted her on her back" and "suctioned the

phlegm out [of] her mouth and nose." Laura claimed she was not present when

Carl first saw Kira shaking; she arrived "about [two] minutes" later; Carl

"advised her . . . [Kira] was not responding"; and Carl "laid [Kira] on the bed,"

"sucked the [mucus] out[,] and told [Laura to] call the ambulance."          The


                                       3                                   A-2819-19
investigator inquired if there was any history of trauma, and defendants advised

that about "a week prior," they were driving with Kira and "were almost hit by

another vehicle." They explained Kira's "car seat was not clicked in all the way,"

and when Carl "veer[ed] right to avoid an impact," her car seat "rolled forward[,]

leaving [Kira] upside down underneath." 2

      On June 30, 2017, Carl "completed a [v]ideotaped [i]nterview

[s]tatement" with a detective from the Union County Prosecutor's Office, and,

for the first time, reported "that he shook [Kira] for five seconds when she wasn't

breathing." Using a doll, he demonstrated how he shook Kira.

      On July 12, 2017, the court entered an order granting the Division care,

custody, and supervision of Kira. The order also granted defendants supervised

visitation. Kira was discharged from the hospital on July 17 and placed by the

Division into the home of her current resource parent, E.A. (Emily).

      In an October 2017 report, Dr. Monica Weiner of the BIMC Metro

Regional Diagnostic and Treatment Center (RDTC) stated she found

"no . . . organic medical causes . . . for [Kira's] . . . hemorrhages, leaving


2
  Laura "reported [Kira] . . . had no marks, cuts, bumps[,] or bruising" following
the alleged near-car-accident, and, "because she appeared well," defendants did
not take her to a doctor. Laura also said she and Carl took Kira "to the
pediatrician on [June 20, 2017]" but did not "report the incident . . . because [the
pediatrician] reported . . . [Kira] was well."

                                         4                                    A-2819-19
trauma as the [only] explanation." She opined the "trauma occurred within

[hours to days] of [Kira] presenting to []BIMC," and that "the timing of [Kira]'s

symptoms" rendered the near-car-accident "less likely to be the cause of her

hemorrhages."     She also determined that "if done with more force, the

mechanism of shaking as [demonstrated] by [Carl was] consistent with

[Kira]'s . . . hemorrhages." 3 She concluded "[t]he signs of healing" in Kira's

humerus were "too recent for the . . . injury to have been caused by the [near-

accident]," but Carl could have "possibl[y]" caused the injury by "roll[ing over]"

on Kira in bed.

      Dr. Weiner further advised there were "bruises . . . on the backs of both

of [Kira's] . . . ears" and "small scratches or indentations behind [Kira's] left

ear." She reported these injuries would result from "pulling or twisting the ear

or [from] direct impact"; that defendants provided "no explanation" for the

injuries; and that the injuries "should be considered . . . inflicted."     At a




3
   Dr. Weiner found "[t]he shaking mechanism [demonstrated by Carl] would
also explain [Kira]'s later episodes of apnea and seizures" at BIMC. She
additionally noted neither defendant reported Kira hitting her head during the
near-car-accident, and that, during Kira's three-month admission to BIMC
following her birth, BIMC performed "three head ultrasounds and multiple
retina exams [on Kira] which did not reveal any hemorrhages."

                                        5                                   A-2819-19
November 2, 2017 hearing, the court continued the Division's care, custody, and

supervision of Kira. 4

      In December 2017, Carl voluntarily waived his right to a fact-finding

hearing and stipulated to "a finding of abuse or neglect pursuant to N.J.S.A. 9:6-

8.21(c)." Specifically, he stipulated: (1) "he held [Kira] by her upper body and

shook her," and "Dr. Weiner concluded . . . [this] mechanism of shaking would

cause" Kira's head injuries; and (2) "on June 22, 2017, he awoke to find his

arm . . . on top of [Kira]," and "Dr. Weiner opined . . . this . . . could have

resulted in [Kira's] bone fracture." The Division determined the allegations of

abuse or neglect against Laura were not established.

      In December 2017 and January 2018, Dr. Eileen Lopez-Alonso conducted

her first of four psychological evaluations of defendants.         She concluded

defendants "responded to [self-reported testing measures] in such a way as to

portray [themselves] as exceptionally free of the common shortcomings to which

most individuals will admit"; their responses were associated with "either an

overt attempt to give socially desirable responses . . . to create a positive image

or . . . a denial of even minor faults because of excessive concern [of] the


4
  The court's November 2, 2017 order continued defendants' supervised
visitation and required the Division to assess relatives of defendants for
placement.

                                        6                                    A-2819-19
consequences"; and their response styles likely indicated "an underreporting of

symptoms."

        Dr. Alonso stated that "[o]f most concern [were Kira's] unexplained

injuries"—particularly      to   her    ears—and      defendants'     "lack        of

[explanation] . . . limit[ed her] ability to comprehensively identify risk factors

in this case." She found that "[w]ithout identifying the risk factors that exposed

[Kira] to injury, she remain[ed] at risk." She noted that Laura's test scores and

delay in getting Kira treatment "indicate[d] a need for parenting education," and

she recommended defendants "attend domestic violence counseling," 5 "have

more frequent [supervised] visits with [Kira] . . . to promote bonding" until

therapeutic visitation could be achieved, and "be re-evaluated" "[p]rior to any

changes in visitation."

        At a March 2, 2018 hearing, the court continued the Division's care,

custody, and supervision of Kira, and required that the Division provide

defendants with "more frequent[,] . . . therapeutic visit[ation]."    Defendants

participated in therapeutic visitation through Tri-City People's Corporation

(TCPC) from March to April 2018. Toni Caldwell, Executive Director and CEO

of TCPC, reported "[t]here was no evidence of negative or harmful behavior


5
    Defendants reported prior incidents of domestic violence.

                                        7                                     A-2819-19
exhibited in any visit" and defendants "presented as loving and engaging

parents." She "recommend[ed] . . . reunifi[cation]."

      On May 3, 2018, Emily wrote to the Division advising of her "desire to

adopt" Kira. The Division provided her with an "Adoption and Kinship Legal

Guardianship [(KLG)]" "[f]act [s]heet of [d]ifferences." On May 10 and 15,

defendants began domestic violence counseling at the Clinic for Youth & Family

Solutions (CYFS).

      Laura gave birth to Cara on May 18, 2018 at Clara Maass Medical Center

(CMMC). As a condition of permitting Laura to retain custody of Cara, the

Division implemented a safety protection plan requiring Carl to "leave the

home" and prohibiting him from visiting Cara outside of the presence of a

relative or one of the parenting aides supplied to defendants. On May 24, 2018,

the court entered an order granting the Division care and supervision of Cara,

and continuing the Division's care, custody, and supervision of Kira. The court's

order incorporated the safety protection plan and required that the Division

incrementally increase defendants' individual unsupervised visitation with Kira.

      Dr. Alonso conducted her second set of evaluations of defendants in June

2018. Prior to the evaluation, Dr. Alonso contacted Caldwell and Olawakemi

Abulude, one of the parenting aides supplied to defendants, "to gain a better


                                       8                                   A-2819-19
understanding of [how defendants] were presenting . . . and what their progress

had    been."       Dr.    Alonso     advised      that    Caldwell   and    Abulude

"[b]oth . . . reported . . . [defendants] were very appropriate, . . . engaged, . . .

[and] consistent in treatment services[,] and [both] spoke very highly of

[defendants]."

      Dr. Alonso again found defendants "attempted to portray [themselves] as

relatively free of the common shortcomings to which most individuals will

admit," and their responses indicated an "underreporting of symptoms." She

acknowledged defendants "were . . . receiving ongoing individual domestic

violence    counseling,"     and    they       "received   positive   reviews    from

their . . . therapists" and "reported gains from the services." She recommended

that "[s]upervision for [Cara] . . . be gradually removed"; defendants begin

"supervised overnight weekend visits with [Kira]"; defendants "continue

domestic violence counseling"; and that, once they completed counseling, they

begin "unsupervised overnight weekend visitation with [Kira]," with "gradual[]

increase[s]" to "result in reunification."

      On June 22, 2018, the court returned full custody of Kira to Laura. The

court's order provided Carl could be "reunified fully with the family . . . once

[defendants] complete[d] domestic violence counseling," which they did in July


                                           9                                    A-2819-19
2018. The Division then "permitted [Carl] to move back in[to] the home." On

July 26, 2018, the court entered an order "transferring . . . [full] custody of

[both] children . . . to [defendants] jointly." 6

                                          B.

      Just over two weeks later, on August 13, the Division received a referral

from CMMC that Cara was brought to the ER with a "fracture of her left femur."

The caller reported Laura was "unaware of any injuries to [Cara]," and

defendants "[did] not have any explanations." 7 Cara was transferred to BIMC

on August 14, where additional testing by the RDTC revealed she also suffered

"subacute subdural hemorrhages on both sides of her brain."

      Defendants provided various accounts of the potential cause of Cara's

fractured femur when questioned at different times by hospital personnel, the

Division, and in a recorded video statement with a detective from the Newark

Police Department (PD). The accounts included: (1) "[Kira] could have tugged

on [Cara]'s leg while [Cara] was in the swing"; (2) "[Kira] fell and landed on

[Cara]'s waist" while Laura was with the children and Carl was "in the shower"


6
  The order noted the "transfer[ of] . . . custody [was] . . . effective as of July
18, 2018."
7
  The reporter advised Cara "[did] not appear to be in pain," and she was "eating
and acting normal[ly]."

                                         10                                  A-2819-19
on August 12; (3) "[Kira fell] on [Cara] on a separate occasion" "a week prior";

and (4) Laura injured Cara while "turn[ing] her" in her bassinet on August 12.

Defendants "denied noticing [Cara]'s leg being swollen" prior to August 13. Dr.

Weiner "requested" that the Division not question defendants "regarding

[Cara's] head trauma" because the RDTC discovered Cara's head injuries "after

[defendants' v]ideo [s]tatements with [the] Newark [PD]." 8

      On August 14, 2018, the Division conducted a Dodd removal of the

children. 9 The Division returned Kira to Emily's care, where she remained

throughout the guardianship litigation. The Division placed Cara in Emily's care

when the child was discharged from the hospital on August 29, but on September

21 the Division placed Cara into the care of her current resource parents, where

she remained throughout the trial. In November 2018, Cara's resource parents

wrote to the Division advising of their "intention to adopt" Cara. Following the




8
  A Division investigator attempted to meet with defendants concerning Cara's
head trauma on December 11, 12, and 13, 2018. The Division noted defendants
"initially agreed to meet [the] investigator" but "did not show up" to the
meetings, and "[d]uring a . . . telephonic contact on" December 14, defendants
"decline[d] to be interviewed" further without counsel present.
9
  A "Dodd removal" is an emergency removal of a child from the custody of a
parent without a court order, as authorized by N.J.S.A. 9:6-8.29 of the Dodd
Act, N.J.S.A. 9:6-8.21 to -8.82.

                                      11                                  A-2819-19
children's August 14, 2018 removal, the Division provided defendants with

weekly supervised therapeutic visitation through Family Connections (FC).

      Dr. Weiner issued another report in December 2018. She opined that

Cara's fractured femur "was caused by force directed at the bone at an angle,

potentially with a twisting mechanism," and because "[t]he femur is the largest

bone in the body[,] . . . to break it would take more than the usual amount of

force needed to manipulate an infant's legs for normal care." She reported,

"[w]ith a femur fracture, [Cara] would not have been able to move her leg or

have her leg moved without significant obvious distress," but Dr. Weiner noted,

based on her review of defendants' recorded video statements and Division

contact sheets, that Laura "reported [Cara] . . . was well on" August 11; Laura

reported she changed Cara with only "the usual amount of crying" on August

12; and defendants "reported . . . [Laura] first noticed . . . [Cara]'s leg was hard

and/or swollen during [a] diaper change at approximately 2:30 [a.m.]" on August

13. Dr. Weiner stated "[s]welling after a fracture can take [minutes to hours] to

become noticeable[,] but [it] would not be obvious instantly." She concluded

"[i]f [Cara]'s leg was swollen and 'hard' at 2:30 [a.m. on August 13], the fracture

occurred before [then]."         Thus, she opined "none of [defendants']




                                        12                                   A-2819-19
explanations . . . reasonably account[ed] for" Cara's injury, and "physical abuse

[w]as the [only] explanation."

      Dr. Weiner found Cara's "hemorrhages [were] . . . older than [twenty-

four] hours but less than three weeks old," and Cara "did not have any signs or

symptoms of . . . organic causes," nor "were [any] reported." Dr. Weiner stated

"[n]on-medical causes of [Cara's] hemorrhage[s] include various types of head

trauma," including "[d]irect impact or acceleration-deceleration trauma."

Because defendants did not report "accidental head trauma," Dr. Weiner

concluded "abusive head trauma" was "the [only] explanation."                 She

recommended defendants have only "closely supervised" visitation with the

children.

      On April 5, 2019, defendants waived their rights to a scheduled fact-

finding hearing and stipulated to the Division's allegations of abuse. At that

time, Laura offered Carl's mother, O.T. (Ollie), for placement of the children.

      Dr. Alonso conducted her third set of evaluations in May 2019. When she

questioned Laura about Cara's injuries, Laura reported for the first time that the

family "visit[ed Carl's] family in New York" about a week prior to the referral;

"she had just met [Carl's] family that day"; and Carl's "cousins . . . took [Cara]

to another room" for approximately "[thirty to forty] minutes." She claimed she


                                       13                                   A-2819-19
"check[ed] on [Cara] every [fifteen] . . . minutes" during that time. She also

"reported . . . [leaving] Cara with [Carl]'s mother." She said that because "this

was the first time she met [Carl]'s family[,] . . . she did not want to leave [the]

children alone with them[,] but [she] did so anyway." She stated she "did not"

"note[] any injuries . . . or . . . change[s] in [Cara's] behavior after the visit to

New York," but Cara "was not lifting her leg as high while . . . in New York."

Laura claimed she "notic[ed] . . . [Cara]'s leg was 'kind of hard' [two to three]

days after the . . . trip."

       Laura also "reported . . . [Kira] fell and landed on [Cara]'s head" while

Laura was "chang[ing Cara]" about "three days before" the referral. Laura

further advised Kira "sat on [Cara] . . . two days before the hospital"; Laura may

have hurt Cara "four days" before the referral by "turn[ing Cara] quick[ly]"

when Cara was vomiting; and "a few days before" the New York trip, Laura

"had a seizure [while] . . . holding [Cara on the sofa]" and Cara "fell."10 She

advised that on the morning of August 13, Cara "was not moving her leg as much

as . . . the week before" and "it looked like [her leg became] swollen overnight."




10
   Laura advised "she experiences unpredictable seizures," she is actively being
treated by a doctor, and she "never forgets to take" her medication.

                                        14                                    A-2819-19
      Carl "also reported . . . the family had visited his family . . . the week

prior[,] and []his report was consistent with [Laura]'s." He said Cara "never fell

[while in New York] because she never cried." He stated he did "not . . . [tell]

the detective about the trip . . . because he and [Laura] thought about it

afterwards."   He "reported noti[cing] . . . [Cara]'s leg was swollen . . . three

hours before taking her to the hospital." Dr. Alonso reported Carl had "no

explanation" concerning "the position" of Cara's fracture, nor did he have an

explanation for "[Cara]'s brain injury."

      Dr. Alonso concluded defendants' responses to test items again "indicated

[defendants] . . . attempted to portray [themselves] as relatively free of the

common shortcomings to which most individuals will admit"; their responses

were "indicative of [defendants being] . . . generally satisfied with themselves

and see[ing] little need for major changes in their behavior"; and their responses

"likely underrepresent[ed] the extent and degree of significant test findings."

      Dr. Alonso opined Laura's "reported decision to . . . [leave Cara] in the

care of individuals she had just met and [Laura] not having changed her behavior

to protect [Cara] from [Kira] falling on her multiple times indicate[d] poor

judgment and negligence." Dr. Alonso acknowledged defendants "completed

recommended services, presented well, and received positive reviews


                                       15                                   A-2819-19
from . . . treatment providers" following Kira's injury, but she noted, "[d]espite

this, [Cara] was discovered to have [similar] unexplained injuries in August

2018"—less than one month after defendants' reunification with Kira. She

opined "[i]t is possible . . . [defendants] presented well during treatment but

were not forthcoming and/or did not openly participate in treatment."

      Dr. Alonso found defendants "repeatedly presented as guarded" and

"demonstrated positive impression management," and that, while "some degree

of positive impression management is not uncommon," defendants "also

presented new information and exhibited some inconsistency in their reports[,]

which indicate[d] . . . they have not been forthcoming."           She concluded

"[c]hronic patterns of serious injury to the children . . . and lack of explanations

persist"; "the risk factors that led to [the children]'s injuries continue to be

present and have not been identified or controlled for"; "[a]s long as

[defendants] continue to present as guarded about the circumstances that led to

the[] children being injured, it is difficult to make any recommendations that

would lead to . . . change substantial enough to reduce the risk of harm [to] the




                                        16                                    A-2819-19
children . . . if placed in their care"; and "[a]s long as these dynamics exist[],

reunification cannot occur." 11

      On July 17, 2019, the court approved the Division's plan of termination of

defendants' parental rights followed by adoption. In August 2019, defendants

began couple's counseling with the Youth Development Clinic (YDC). YDC

did not note "any pressing concerns" with defendants' "relationship" or "ability

to parent." On August 26, Laura first advised a Division caseworker that Cara

had "slept in the same bed as [Ollie]" while in New York, and the next day "her

leg was visibly swollen," and she could not lift it. Carl confirmed Cara slept

with Ollie, and he said Ollie "is an evil person" and that he had not

communicated with her for eight years before the visit.

      The Division filed its guardianship complaint in August 2019.            On

September 12, the court dismissed the Title Nine litigation.

      The Division assessed and ruled out several of defendants' relatives for

placement of the children, including Ollie; Laura's father, W.D.; Laura's

grandmother, M.R.; and Carl's aunt, I.M., none of whom appealed from the

Division's rule-out decisions. The Division also considered Laura's sisters, C.D.


11
    Dr. Alonso recommended defendants "continue . . . supervised therapeutic
visits" with the children; "be referred for individual psychotherapy" and
"couples counseling"; and "be re-evaluated prior to any changes in supervision."

                                       17                                   A-2819-19
(Christine) and Y.D. (Yara), for placement. In July 2019, the Division began

assessing Christine, who expressed a willingness to adopt both children. Yara

supported placement of the children with Christine but advised the Division she

would adopt the children if Christine was not approved. While the Division was

assessing Christine, she added her boyfriend as a prospective household

member, which delayed the process. She restarted the process without the

boyfriend in December 2019 and was being assessed at the time of the

guardianship trial. The Division provided the children's resource parents with

periodic updates on its efforts to place the children with relatives.

        Dr. Alonso performed her fourth set of evaluations in October 2019. 12

Laura reported she let Cara sleep with Ollie because Ollie "begged" defendants.

Laura stated she did "not feel[] like [she] should, but [she felt] bad telling [Ollie]

no." 13 She claimed that the next morning she noticed Cara's leg "wasn't going

up as high." She explained she "thought of this from the very beginning" but

she did not report it earlier because she "didn't want to make someone feel bad



12
   Carl returned to individual counseling in October 2019. In February 2020,
Carl's clinician found Carl "seem[ed] to . . . understand[] . . . what is considered
inappropriate parenting," and she opined "[i]t would be beneficial for [Carl] to
apply skills learned [in] therapy and continue working o[n] goals."
13
     Laura reported Carl said he did not "think [Ollie would] hurt [Cara]."

                                        18                                     A-2819-19
or give them problems." Carl advised "that two days after arriving home from

New York, he noticed . . . [Cara]'s leg was swollen." 14

      Dr. Alonso concluded that even accepting Laura's and Carl's accounts

concerning Ollie, they "place[d Cara] in a position that from parenting

standards, they knew not to." Dr. Alonso noted Laura "reported a willingness

to place her child at risk . . . to not hurt someone's feelings and then withheld

information to protect an individual she reportedly suspected of having caused

severe harm to her child." Dr. Alonso opined "[t]his indicate[d] very poor

judgment . . . [and] ongoing parenting deficits that raise [a] risk of harm . . . and

provide[] evidence [of defendants] . . . not having been forthcoming in the past."

      Dr. Alonso noted defendants "expressed a strong desire to be reunified

with their daughters and pointed to their consistent attendance in treatment

services as a sign of their commitment," but she found:

             Both [defendants] also reported mishandling their
             children (shaking [Kira] in response to her reported
             seizure in 2017, [Kira] falling on [Cara] multiple times
             while in their care, [Laura] dropping the children more
             than once and concealing this information) and
             continued to present new and contradictory information
             regarding the circumstances surrounding . . . the[]


14
  Carl also advised Dr. Alonso that Laura recently stated "she fell asleep on a
couch . . . with [Kira] and [Kira] fell" about a week before her hospitalization.
Laura did not advise Dr. Alonso about this incident.

                                        19                                    A-2819-19
            children's injuries without adequate explanation as to
            why this information was previously omitted.

      Dr. Alonso explained defendants continued to present with a "significant

degree of impression management," which was "in line with [their] guarded

presentations during . . . previous . . . evaluations" and was indicative of an

"underreporting" of symptoms. 15 She found defendants' "continue[d] . . . lack

of disclosure[,] and [their] distortion and minimiz[ation of] their involvement in

the children's injuries," reflected "that they have been unable to ameliorate the

risk of harm present to the[] children."       She noted, "[d]espite consistent

participation in treatment services and . . . positive reviews from . . . service

providers" following Kira's injury, "[Cara] was inflicted with non-accidental

harm and sustained similar severe injuries . . . while in [defendants'] care."

Based on her evaluations and reports from service providers, Dr. Alonso found

defendants "both have a fair to good understanding of child rearing practices,"

but she opined this "understanding . . . does not translate into their behavior and

history of parenting with their children."

      Dr. Alonso concluded:


15
   Dr. Alonso noted that when she "asked [Carl] what he would change to ensure
his daughters' safety," he replied, "The best I would do would be to put cameras
in my home" and "car . . . . After that, I don't know." She reported Laura
"provided no plan for ensuring the safety of her children."

                                       20                                    A-2819-19
            [Although t]reatment ha[d] been provided based upon
            the issues presented by [defendants,] . . . they are not
            engaging appropriately so that treatment can be
            effective. Instead of focusing on ameliorating the risk
            of harm to their children, they have used treatment
            services as an opportunity to present themselves in
            whatever light they believe will appease their providers
            and to promote the idea of being a model parent. There
            appear to be characterological problems of presenting
            one way while behaving another. These characteristics
            and long-standing deficits are unlikely to be remediated
            in the foreseeable future.

            These children have experienced severe physical abuse.
            There is now a pervasive pattern of severe and
            imminent risk of harm for these children being placed
            in [defendants'] care. There is a notable discrepancy
            between the reports of [defendants'] supervised contact
            with their children and the children's treatment while in
            [defendants'] unsupervised care. The risk here is not
            one of lack of parenting knowledge[;] it is one of
            violence against the children being perpetuated in spite
            of knowledge of parenting.

      In October 2019, Dr. Alonso conducted bonding evaluations of the

children with defendants and with their respective resource parents. She found

that "while [Kira] appear[ed] to at times enjoy playing with [defendants], she is

not securely attached to them and does not view them as a primary source of

nurturing." However, she noted "[Kira] appeared to be very attached to her

resource parent."      She explained Kira "sought . . . out [her resource

parent] . . . after falling during the observation" and when her resource parent



                                      21                                   A-2819-19
left the room, and "[Kira] and her resource parent physically touched and hugged

throughout the observation." She concluded Kira "view[s] her resource parent

as . . . a significant and central parental figure and is securely attached to her."

She "opin[ed,] . . . within a reasonable degree of psychological certainty[,] that

if [Kira is] . . . separated from her psychological parent, she would suffer a

traumatic loss that would produce significant and enduring harm." She also

noted Kira's resource parent "reported . . . she [was] aware of the importance of

the sibling bond and [had] already . . . taken steps to ensure this relationship." 16

      Dr. Alonso noted Cara "appear[ed] to have a positive relationship with

[defendants] and her resource parents." However, she found, "[g]iven [Cara's]

young age, early separation from [defendants], and [Dr. Alonso's] observations

during the . . . evaluation, [Cara] seem[ed] to be on a trajectory towards

developing    a   secure   attachment    with   her   resource    parents."      She

"opin[ed,] . . . within a reasonable degree of psychological certainty, that if

[Cara] were to be separated from her psychological parent[s], she would

demonstrate an emotional reaction that would likely manifest in the form of

developmental regressions." She stated "that given the right circumstances,



16
   Dr. Alonso noted that at the bonding evaluation, "[Kira]'s resource parent
reported . . . she is committed to adoption."

                                        22                                    A-2819-19
[Cara] might be able to over time recover from the loss of her resource parents,"

but "the data [did] not suggest . . . [defendants] could mitigate the anticipated

harm." Thus, she found "[r]eturning [Cara] to [defendants'] care would be

placing [her] at risk of harm." She concluded "[p]reserving [Cara]'s relationship

with her only consistent caregiver[s]"—her resource parents—"would likely

serve to mitigate any reaction she may experience through the loss of" her

relationship with defendants.

      Dr. Alonso determined defendants are "unlikely to become a viable

parenting option for [Kira] and [Cara] in the foreseeable future," and the

children "would be well[-]served by achieving permanency through adoption."

She opined "to do so would produce more good than harm."

      At the guardianship trial, the Division presented testimony from Dr.

Weiner, Dr. Alonso, and a Division caseworker. Dr. Weiner, who was qualified

as an expert in medicine and pediatric child abuse and neglect, testified none of

defendants' explanations "reasonably account[ed] for [Cara's] femur fracture." 17

She explained Cara's particular fracture required "more force" and was "even

more associated with abuse." She testified Laura's account of turning Cara in


17
   Dr. Alonso also advised that while Kira rolling off the couch a week before
her hospitalization could "[p]otentially" account for her humerus fracture, it
would not explain her "neurological symptoms" a week later.

                                      23                                   A-2819-19
her bassinet did not indicate the presence of "enough force" to cause her injury;

the injury could not have resulted from Kira pulling on Cara's leg or from Cara

hurting herself in her swing; and that, while it was not "impossible" for Kira to

have broken Cara's femur by falling on her, Cara's normal behavior following

the incident as reported by defendants indicated she suffered the injury after that

alleged event. Dr. Weiner likewise stated that if Cara had suffered the injury in

New York "a week before she was admitted to the hospital," or when Laura

dropped Cara during a seizure prior to the New York trip, "it would have been

noticeable that [Cara's] leg was bothering her" during the numerous diaper and

clothing changes Cara "had to go through in a week leading up to her admission

[to BIMC]."

      Dr. Weiner opined Cara's injury was "inflicted" by "some adult caring for

her [being] angry, frustrated, [or] distracted, . . . and . . . grabb[ing] her leg

and . . . twist[ing] or hit[ting] it." She also testified that while a fall could cause

a subdural hemorrhage, it would be "very unusual" for a fall to do so without

"an accompanying skull fracture," which Cara did not have.

      Dr. Alonso, an expert in psychology, testified concerning her reports. She

explained defendants offered "no plan to ensure the safety of the

children, . . . the narrative . . . continued to change," and defendants "had not


                                         24                                     A-2819-19
been forthcoming."       She acknowledged the positive reports concerning

defendants provided by service providers, but concluded that although

defendants behaved appropriately with the children "under supervision," "when

the supervision is removed[,] . . . [the children] are seriously injured."

      Dr. Alonso further testified the children have been harmed by a lack of

permanency. She explained that "[b]ecause there [is] no other alternative for

permanency at this time" and "[t]he only opportunity for the [children] to

achieve stability [is] with their resource parents," the children's best interests

would be served by termination of defendants' parental rights followed by

adoption by the children's respective resource parents. She concluded doing so

"would produce more good than harm."

      The Division caseworker testified about the various services the Division

provided defendants and the Division's interactions with defendants.           The

caseworker noted the Division was still assessing Christine. She testified both

children's resource parents were committed to adoption; Kira had lived with her

resource parent for about two-and-a-half years in total; Kira was happy with her

resource parent; and her resource parent was attending to her needs, including

"special needs" such as early intervention services.        The caseworker also

testified Cara had lived with her resource parents since approximately


                                       25                                    A-2819-19
September 2018 and was "very loving" toward her resource parents.             The

caseworker noted both children's resource parents were committed to

maintaining the sibling relationship.

      The court found each of the Division's witnesses credible. The court also

admitted into evidence eighty-two exhibits at the Division's request and with

defendants' consent, including an investigative summary prepared by a Division

investigator describing defendants' recorded video statements with the Newark

PD following Cara's injuries, and the expert reports referencing the Division's

documentation.     Laura and Carl did not testify, nor did they present any

witnesses.

      Based on this record, Judge Garry J. Furnari found, in a comprehensive

oral decision, the Division proved, by clear and convincing evidence, that:

             (1) The child[ren]'s safety, health[,] or development has
             been or will continue to be endangered by the parental
             relationship;

             (2) The parent[s are] unwilling or unable to eliminate
             the harm facing the child[ren] or [are] unable or
             unwilling to provide a safe and stable home for the
             child[ren] and the delay of permanent placement will
             add to the harm. Such harm may include evidence that
             separating       the     child[ren]     from     [their]
             resource . . . parents would cause serious and enduring
             emotional or psychological harm to the child[ren];




                                        26                                A-2819-19
            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent[s] correct the
            circumstances which led to the child[ren]'s placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a); see also N.J. Div. of Youth &
            Fam. Servs. v. A.W., 103 N.J. 591, 604-11 (1986).]

      To support his findings that the children's "safety, health[,] or

development has been or will continue to be endangered by the parental

relationship," N.J.S.A. 30:4C-15.1(a)(1), and that defendants are "'unwilling or

unable to eliminate the harm' that . . . endangered the child[ren]'s health and

development," In re Guardianship of K.H.O., 161 N.J. 337, 352 (1999) (quoting

N.J.S.A. 30:4C-15.1(a)(2)), the judge noted, "[t]hroughout [the] litigation,

[defendants] provided conflicting [and] contradictory accounts as to when and

how [Cara]'s leg was injured," and that "Dr. Weiner concluded . . . none of the

explanations provided by [defendants] reasonably accounted for . . . [Cara's] leg

[injury] . . . and the only explanation was physical abuse." Judge Furnari also

found "neither [defendant] . . . provided an explanation as to how [Cara's head

injuries] occurred," and the judge relied upon Dr. Weiner's conclusion that,

"because no accidental head trauma explanation was provided," the nature of


                                      27                                   A-2819-19
Cara's injuries left "non-accidental[,] . . . abusive head trauma . . . as the only

explanation." The court found these circumstances and explanations presented

"clear indications of actual physical abuse to the child." 18

      The judge also relied on Dr. Alonso's opinion that although defendants

"had learned about . . . parenting skills" through Division resources, and "both

have a fair or good understanding of child rearing practices," "this

understanding . . . did not . . . translate into behavior and history of parenting

with their children." Based on this evidence, the judge determined that "[t]he

risk . . . is not one of a lack of parenting knowledge," but rather "[i]t is one of

violence against children being perpetrated in spite of the knowledge of

parenting."

      Judge Furnari explained one of his "most significant findings" on the first

two prongs of the N.J.S.A. 30:4C-15.1 standard was that "[t]reatment

[was] . . . provided to [defendants] based on issues presented by [them]," but

"they have not engaged appropriately so that any treatment could be effective."

The judge based this finding in part on Dr. Alonso's opinion that "[i]nstead of


18
  The court also found Carl "admits or at least somewhat admits . . . he [injured
Kira] by . . . shaking [her]" and by "partially rolling over on [her] in her sleep,"
and concluded "[t]hese actions . . . unquestionably constituted harm to [Kira]."
See K.H.O., 161 N.J. at 352 ("[T]he harm . . . must be one that threatens the
child's health and will likely have continuing deleterious effects on the child.").

                                        28                                    A-2819-19
focusing on ameliorating the risk of harm to the children, [defendants] . . . used

treatment services as an opportunity to present themselves in whatever light they

believe[d would] . . . promote the idea of being . . . model parent[s]," and that

defendants' "continue[d] . . . lack of disclosure[,] and [their] distortion and

minimiz[ation of] their involvement in the[] children's injuries," rendered it

"difficult to make any recommendations that would . . . reduce the risk of harm

[to] the children."

      The judge therefore concluded defendants harmed the children;

defendants failed to "address the[] issues" that led to the children's harm; and

defendants are thus unwilling or unable to "remediate[] the risk of harm" to the

children "in the foreseeable future."

      Concerning prong three of the statutory standard, the judge found "[t]he

Division . . . made reasonable efforts to help [defendants] correct the

circumstances that led to the child[ren]'s removal," see N.J.S.A. 30:4C-

15.1(a)(3), "by providing a plethora of services to the family[,] including:

psychological evaluations, substance abuse assessments, domestic violence

referrals, individual and couple's therapy, parenting skills [training], visitation,

parent aide services, relative assessments, family team meetings, [and] drug

screen[ings]."    Judge Furnari opined "the problem has not been the


                                        29                                    A-2819-19
reasonableness of the services"; "[i]t is [defendants] that are the problem"

because they continuously "fail[ed to] . . . appropriately permit the services that

[were] provided to provide them with assistance." 19 The judge further found

that "despite the offering and provision of the services[,] neither parent is in a

position to care for [the children], nor will they be able to do so in the future."

      Lastly, the judge found termination of defendants' parental rights would

not do more harm than good. See N.J.S.A. 30:4C-15.1(a)(4). The judge based

his determination primarily on Dr. Alonso's bonding evaluations, which he

found revealed Kira "is not securely attached to . . . [defendants] and does not

view them as central parental figures" but she "is securely attached to her

resource parent[]"; Kira "would [likely] suffer . . . severe and enduring harm if

her relationship with the resource parent[] is severed," which defendants "could

not mitigate"; Cara "would likely suffer harm if [her] relationship with her

resource parents is severed" that defendants are "unable to mitigate"; and




19
   The court also found "adoption of the child[ren must be] neither feasible nor
likely in order for KLG to be [an] appropriate" alternative to adoption, and
"[b]oth . . . [children]'s" resource parents are "firmly committed to adopti[on]."
See N.J.S.A. 3B:12A-1(c) (providing KLG is only appropriate "where adoption
is neither feasible nor likely").

                                        30                                    A-2819-19
"[Cara]'s resource parents would be able to mitigate any harm" caused by

"termination of [defendants'] parental rights." 20

      The judge entered an order terminating defendants' respective parental

rights to Kira and Cara. 21 On appeal, defendants argue the Division did not

sustain its burden of proving by clear and convincing evidence any of the four

prongs of the best-interest standard. Laura also argues Judge Furnari erred by

basing his findings on "incompetent testimony and evidence." The Division and

the children's Law Guardian argue the guardianship order is supported by

sufficient credible evidence and should be affirmed.

                                        II.

      Parents have a "constitutional right 'to raise [their] child and maintain a

relationship with that child, without undue interference by the state.'" N.J. Div.

of Child Prot. & Permanency v. S.D., 453 N.J. Super. 511, 518 (App. Div. 2018)

(quoting N.J. Div. of Youth & Fam. Servs. v. A.L., 213 N.J. 1, 18 (2013)).


20
     Judge Furnari "also acknowledged . . . the [children's] resource
parents . . . continue to maintain the sibling bond between the children," and
that, "[a]ccording to Dr. Alonso[,] the child[ren] see each other three to four
times a month"; "have sleepovers"; spend certain holidays together; "and have a
relationship with their [resource] parents and their sibling's resource parents."
21
    Defendants advised the court of their intent to appeal the decision and
requested that they be permitted to continue visitation with the children pending
defendants' appeals, to which the Division agreed.

                                        31                                  A-2819-19
"Permanent termination of parental rights is the ultimate intrusion on [this]

right . . . ." A.L., 213 N.J. at 25. However, this right is "not absolute," K.H.O.,

161 N.J. at 347, and must be balanced against "[t]he State['s] . . . basic

responsibility, as parens patriae, to protect children from serious physical and

psychological harm," N.J. Div. of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 102

(2008).

      In reviewing a decision to terminate parental rights, "[t]he scope of our

review of [the] . . . court's factual findings is limited." N.J. Div. of Youth &

Fam. Servs. v. L.J.D., 428 N.J. Super. 451, 476 (App. Div. 2012). "A Family

Part's decision to terminate parental rights will not be disturbed when there is

substantial credible evidence in the record to support the court's findings," N.J.

Div. of Child Prot. & Permanency v. K.T.D., 439 N.J. Super. 363, 368 (App.

Div. 2015), because the court "has the opportunity to make first-hand credibility

judgments about the witnesses . . . [and] a 'feel of the case' that can never be

realized by a review of the cold record," E.P., 196 N.J. at 104 (quoting N.J. Div.

of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 293 (2007)). "Only when the

trial court's conclusions are so 'clearly mistaken' or 'wide of the mark' should an

appellate court intervene and make its own findings to ensure that there is not a

denial of justice." Ibid. (quoting N.J. Div. of Youth & Fam. Servs. v. G.L., 191


                                       32                                    A-2819-19
N.J. 596, 605 (2007)). We review the trial court's legal conclusions de novo.

N.J. Div. of Child Prot. & Permanency v. J.B., 459 N.J. Super. 442, 451 (App.

Div. 2019).

      Applying this standard, based on our review of the record and for the

reasons that follow, we reject Laura's argument that the court erred by admitting

the caseworker's summary of recordings of statements made by defendants to

the police, and defendants' contention the Division failed to prove each prong of

the best-interests standard by clear and convincing evidence.

                                       A.

      Laura contends the trial court's findings on each prong were based on

"incompetent    testimony     and    evidence"     because   "the    [Division's]

investigat[or] . . . entered a personal narrative based upon his viewing of"

defendants' recorded video statements to the Newark PD, and the Division's

experts later relied upon the investigation summary in "formulating [their]

opinions." She claims "[a]ll evidence and testimony which derived from or

included [the Division investigator's] personal rendition of the interrogations

[is] . . . rife with inadmissible, embedded hearsay," which "do[es] not satisfy

[the Division]'s 'clear and convincing' burden."




                                      33                                   A-2819-19
      The doctrine of invited error dictates that a party is precluded "from

arguing on appeal that an adverse decision below was the product of error, when

that party urged the lower court to adopt the proposition now alleged to be error."

N.J. Div. of Youth and Fam. Servs. v. M.C. III, 201 N.J. 328, 340 (2010)

(quoting Brett v. Great Am. Recreation, 144 N.J. 479, 503 (1996)); see also State

v. Kemp, 195 N.J. 136, 155-56 (2008) (finding the doctrine of invited error

barred the defendant from contesting on appeal testimony he agreed to at trial);

Spedick v. Murphy, 266 N.J. Super. 573, 593 (App. Div. 1993) ("A party who

consents to, acquiesces in, or encourages an error cannot use that error as the

basis for an objection on appeal.").

      In   M.C.   III,   the   defendant    "consented   to   the   admission     of

the . . . documents" he challenged as inadmissible on appeal. 201 N.J. at 341.

The Court found that "by consenting to the admission of the documents, [the]

defendant deprived the Division of the opportunity to overcome any objection

and deprived the trial court of the necessity to make a ruling based on the

arguments presented by both sides." Ibid. The Court explained "if defense

counsel had objected to the . . . documents, and the trial court agreed with those

objections, the Division could have taken steps to satisfy any evidentiary

requirements needed for the admission of the documents or presented a witness


                                       34                                    A-2819-19
or witnesses in place of the documents." Ibid. However, because the "defense

counsel had sufficient time to review the exhibits and raise objections," the

Court found the defendant was "barred by the doctrine of invited error from

contesting for the first time on appeal the admission of the . . . documents." Id.

at 342. The Court noted, "Particularly where defense counsel may have made a

strategic decision to try the case based on the documents, instead of possibly

facing a witness's direct testimony, it would be unfair to the Division to reverse

on this issue." Ibid.

      The record establishes both defendants' counsel consented to the

admission of the eighty-two exhibits the Division intended to rely upon to

support its case for termination of defendants' parental rights, including the

investigative summary of defendants' recorded video statements and the

subsequent expert reports referencing the summary. The court advised it was

"admit[ting] all [the exhibits]" and was "not going to run . . . through and read

every one . . . unless it[ was] called to [the court's] attention as being particularly

relevant."

      Defendants do not allege they did not have "sufficient time to review the

exhibits [or] raise objections," ibid.; Laura claims only it "clearly" could not

"have been trial strategy [for defendants] to consent to the admission of hearsay


                                         35                                     A-2819-19
of this kind." Initially, we reject Laura's contention the lack of an objection

could not have been a reasonable exercise of trial strategy. The investigator's

summary consists of a restatement of portions of recorded statements defendants

made to the police.     Defendants had access to the recordings, and if the

investigator's summary was in any manner inaccurate, defendants could have

called the investigator who prepared the summary to testify. And, on appeal,

defendants do not argue or establish the investigator's summary was in any

manner inaccurate. 22



22
    Laura argues her trial counsel's failure to object to the admission of the
summary and the expert reports referencing the summary constituted ineffective
assistance of trial counsel, but her claim is unsupported by any showing there is
a reasonable probability that but for counsel's failure to object to the admission
of the summary, the result of the guardianship trial would have been different.
See N.J. Div. of Youth & Fam. Servs. v. B.R., 192 N.J. 301, 307-09 (2007)
(applying the Strickland v. Washington, 466 U.S. 668, 694 (1984), standard,
requiring a showing that counsel's performance fell "outside the broad range of
professionally      acceptable    performance,"     and     "counsel's    deficient
performance . . . prejudice[d] the defense," to claims of ineffective assistance of
counsel in guardianship cases). Laura may have demonstrated she was
prejudiced by admission of the summary by showing it inaccurately described
what she said during her statements to the police. Laura does not make any such
showing, assert the investigator's summary of her statements was inaccurate, or
otherwise demonstrate she was prejudiced by admission of the summary. Those
failures require rejection of her ineffective assistance of counsel claim and
otherwise support the inference that her trial counsel made a reasoned strategic
decision not to object to the admission of the summary because it was accurate
and rendered unnecessary any review by the court of the recordings of Laura's
statements to the police.

                                       36                                    A-2819-19
      Under those circumstances, we reasonably infer defense counsel made the

strategic decision not to object to the investigator's alleged hearsay summary

because it accurately detailed defendants' statements on the recordings.

Additionally, by not objecting to the summary, defendants avoided the court's

review of the recordings showing defendants provided conflicting and

inconsistent versions of the purported events they claimed resulted in the

children's serious injuries. In any event, we are convinced defendants' consent

to the admission of the investigative summary bars Laura's challenge on appeal

to the admission of the summary under the doctrine of invited error. See M.C.

III, 201 N.J. at 342.

      We also note that "[i]n spite of our invocation of the doctrine of invited

error, we would not automatically apply the doctrine if it were to 'cause a

fundamental miscarriage of justice.'" Ibid. (quoting Brett, 144 N.J. at 508).

However, as was the case in M.C. III, and for the reasons we have explained,

we are convinced Laura offers no evidence establishing any fundamental

injustice which would warrant a relaxed application of the doctrine. See ibid.

To the contrary, even if the investigative summary was admitted in error, we

find its admission was not "plain error" and was not "clearly capable of

producing an unjust result." R. 2:10-2.


                                      37                                  A-2819-19
      The record does not support Laura's claim the court's guardianship

decision was dependent on the investigator's summary of defendants' recorded

statements to the police. In the first instance, the record otherwise establishes

defendants gave conflicting versions of the purported events leading to the

children's injuries directly to the Division, and to Dr. Weiner and Dr. Alonso.

In addition, the court primarily relied on Dr. Weiner's and Dr. Alonso's expert

testimony to support its determination defendants presented an ongoing risk of

harm to the children and are unable or unwilling to remediate the risk of harm

in part because they offered conflicting and inconsistent versions of the events

resulting in Kira's and Cara's injuries. Dr. Weiner had a proper basis for her

opinion concerning defendants' conflicting versions of the events independent

of the investigator's summary because she reviewed the recorded statements to

the police.

      The court similarly accepted Dr. Alonso's testimony, and, although she

did not review the recordings of defendants' statements to the police, she

conducted four separate evaluations of defendants during which they offered

conflicting and inconsistent versions of the events leading to the children's

injuries. Moreover, it was permissible for Dr. Alonso to rely on hearsay in the

investigator's summary if that hearsay is "of [the] type reasonably relied upon


                                      38                                   A-2819-19
by experts in the particular field in forming opinions or inferences upon the

subject." N.J.R.E. 703. Laura does not contend Dr. Alonso's reliance on the

investigator's summary, to the extent it may have supported her expert opinion

testimony, violated N.J.R.E. 703.

      In sum, we find no basis in the record to conclude the court's guardianship

decision was dependent upon the investigator's summary of defendants'

statements to the police. There was other evidence establishing defendants

offered numerous, varied, and inconsistent versions of the events leading to the

children's injuries, and the experts otherwise testified the events defendants

offered could not have resulted in the serious injuries found. The court properly

accepted Dr. Weiner's and Dr. Alonso's opinion testimony concerning the

significance of defendants' inconsistent versions of the events in its analysis of

the Division's proofs under N.J.S.A. 30:4C-15.1(a), and that testimony

supported the court's findings and conclusions.

                                       B.

      We next consider defendants' argument the court erred by finding the

Division clearly and convincingly satisfied its burden of proving each of the four

elements required for termination of parental rights under N.J.S.A. 30:4C-

15.1(a). Based on our review of the record, we are convinced Judge Furnari


                                       39                                   A-2819-19
conducted the required fact-sensitive analysis of each statutory factor, see

K.H.O., 161 N.J. at 348, and we affirm substantially for the reasons set forth in

his comprehensive and well-reasoned decision. We add only the following

comments.

      The court's finding the Division proved by clear and convincing evidence

that defendants harmed the children, present a continuing risk of harm, and are

unwilling or unable to alleviate the risk of harm is supported by substantial

credible evidence. See N.J.S.A. 30:4C-15.1(a)(1) to (2). Kira was seriously

injured while in defendants' care, and, despite defendants' participation in

multiple services following Kira's injuries, Cara sustained similarly severe

injuries in defendants' care.      As Judge Furnari explained, "Dr. Weiner

concluded . . . none of [defendants'] explanations . . . reasonably accounted for"

Cara's injuries, "and the only explanation was physical abuse." Dr. Alonso

determined defendants "continue[d] to present with denial, minimization, and

new accounts"; "[c]hronic patterns of serious injury to the children, completion

of services, and lack of explanations persist"; "the risk factors that led to [the

children]'s injuries continue to be present and have not been identified"; and

"[a]s long as [defendants] continue to present as guarded about the

circumstances that led to their children being injured, it is difficult to make any


                                       40                                    A-2819-19
recommendations that would . . . reduce the risk of harm [to] the children . . . if

placed in their care."

      That evidence supports the court's findings that "neither [defendant] is in

a position to care for [the children], nor will they be able to do so in the

[foreseeable] future." Thus, the court concluded the children's "safety, health[,]

or development has been or will continue to be endangered by the parental

relationship," N.J.S.A. 30:4C-15.1(a)(1), and defendants are "unwilling or

unable to eliminate the harm facing the child[ren]," N.J.S.A. 30:4C-15.1(a)(2).

We discern no basis to disturb the court's findings on the first two prongs. 23



23
   In support of its determination on the first two prongs, the court correctly
noted Kira was "three years old" at the time of trial and "ha[d] been in Division
custody for over two years," and Cara was "[twenty] months old" and
"ha[d] . . . been in . . . Division custody for [eighteen] months." The court thus
found "[b]oth children have been denied permanency as a result of
[d]efendant[s'] inability to parent, in spite of [provided] services," and that,
based on defendants' continued minimization of their involvement in the
children's injuries and Dr. Alonso's resulting inability to recommend services to
ameliorate the risk of harm, the children would continue to be denied
permanency if defendants' parental rights were not terminated. Because a child's
unfulfilled need for a permanent home constitutes harm under the first prong,
see N.J. Div. of Youth & Fam. Servs. v. B.G.S., 291 N.J. Super. 582, 591-92
(App. Div. 1996), the court's determination that defendants harmed the children
by denying them permanency and defendants are "unwilling or unable to
eliminate the harm," N.J.S.A. 30:4C-15.1(a)(2), because the children will
continue to be denied permanency if defendants' parental rights are not
terminated, is supported by substantial credible evidence, see B.G.S., 291 N.J.
Super. at 591-92.

                                       41                                    A-2819-19
      The court's finding under the third prong that the Division provided

defendants with numerous and ongoing "services to help [defendants] correct

the circumstances which led to the child[ren's] placement outside the home" is

also supported by substantial credible evidence. N.J.S.A. 30:4C-15.1(a)(3).

Moreover, we reject Laura's claim the Division did not honor its obligation to

"thoroughly explore[] and exhaust[]" "alternatives to terminating parental

rights," N.J. Div. of Youth & Fam. Servs. v. A.G., 344 N.J. Super. 418, 434

(App. Div. 2001), because the Division was still assessing Christine and Yara

for placement at the time of trial. 24

      The evidence shows the Division began assessing Christine when she was

first presented in July 2019, but Christine delayed the process by proposing "to

allow" her boyfriend to live in her home. "[S]he decided . . . not . . . to allow

[it]" in December 2019, and the Division again began "assess[ing her] by


24
   Laura's claim the court erred by finding KLG was inappropriate because it
based its determination on "third[-]party testimony" that the children's resource
parents were committed to adoption lacks merit. First, defendants did not object
at trial to the testimony, which otherwise established the children's resource
parents were firmly committed to adoption. The court was therefore able to
properly rely on the testimony. See M.C. III., 201 N.J. at 341-42. Moreover,
the record on appeal contains letters from both children's resource parents
indicating their intention to adopt the children. The court correctly concluded
KLG was not a reasonable alternative to adoption. See N.J.S.A. 3B:12A-1(c)
(providing KLG is only appropriate "where adoption is neither feasible nor
likely").

                                         42                                A-2819-19
herself." Yara received a rule-out letter in December 2019 because she was only

"willing to be assessed . . . in the event that . . . [Christine did] not become

licensed." The Division considered several of defendants' other relatives as

alternative caregivers, each of whom was ruled out and did not appeal those

determinations.

      "Because . . . children have an essential and overriding interest in stability

and permanency, it is inimical to their welfare that their legal status remain

unresolved." In re Guardianship of J.C., 129 N.J. 1, 26 (1992). Thus, "Family

Part judges conducting termination of parental rights proceedings must be

mindful of the need for prompt determination of the difficult issues before

them." N.J. Div. of Child Prot. & Permanency v. R.L.M., 236 N.J. 123, 146-47

(2018). Accordingly, N.J.S.A. 30:4C-15.2 mandates that "[a] final hearing for

guardianship shall be held within three months from the date the petition is

filed," which in this case was in August 2019. The court issued its decision

terminating defendants' parental rights on February 25, 2020. In light of these

principles, we find no error in the court rendering its decision prior to the

Division completing its assessment of Christine. See ibid.; R.L.M., 236 N.J. at

146-47; J.C., 129 N.J. at 26.




                                       43                                    A-2819-19
      Finally, the court's determination that termination of defendants' parental

rights will not do more harm than good is similarly supported by substantial

credible evidence. The main inquiry on the fourth prong "is whether, after

considering and balancing the two relationships, the child[ren] will suffer a

greater harm from the termination of ties with [defendants] than from the

permanent disruption of [the children's] relationship with [their resource]

parents." K.H.O., 161 N.J. at 355; see also N.J. Div. of Youth & Fam. Servs. v.

F.M., 211 N.J. 420, 453-54 (2012) (holding termination of the defendant's

parental rights would not do more harm than good where the child's attachment

to the resource parent was stronger than the child's attachment to the legal

parent); N.J. Div. of Child Prot. & Permanency v. N.C.M., 438 N.J. Super. 356,

372-73 (App. Div. 2014) (concluding the Division satisfied the fourth prong

with expert testimony that the children had developed a "secure[] attach[ment]"

to their resource parent but had only an "insecure attachment" to their legal

parent).

      The uncontroverted evidence established Kira is "not securely attached

to" defendants but "is securely attached to her [resource parent]"; Kira "would

suffer . . . significant and enduring harm" if her relationship with her resource

parent is severed; and Cara "would likely" suffer harm if the relationship with


                                      44                                   A-2819-19
her resource parents is severed, which defendants are unable to mitigate, but her

resource parents "would likely serve to mitigate any [harm] she may experience

through the loss of" her relationship with defendants. The court's determination

the Division satisfied the fourth prong is amply supported by the record. 25 See

K.H.O., 161 N.J. at 355; F.M., 211 N.J. at 453-54; N.C.M., 438 N.J. Super. at

372-73.

      To the extent we have not addressed any of defendants' remaining

arguments, they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




25
    We also note that under the fourth prong, "the child[ren's] need for
permanency and stability emerges as a central factor." K.H.O., 161 N.J. at 357.
While this prong is typically required to be satisfied by expert testimony based
on a comparison of bonding evaluations, see N.C.M., 438 N.J. Super. at 371,
bonding evaluations are not required where termination is "not predicated upon
bonding, but rather reflect[s the children]'s need for permanency and [the
parents'] inability to care for [the children] in the foreseeable future," B.G.S.,
291 N.J. Super. at 593. Here, the court found defendants have been unable to
parent the children for the majority of the children's lives; the children have
suffered from a lack of permanency as a result; and defendants are unable to
care for the children in the foreseeable future. These findings are supported by
substantial credible evidence, and they further, and independently, support the
court's determination on the fourth prong. See ibid.

                                       45                                   A-2819-19